Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 06/03/2022. Claims 1-20 are pending in this application. The claims are examined and rejected accordingly.

Priority 
The present application claims priority under 35 U.S.C. §119 to CN patent Application CN202110703359.5, filed on June 24, 2021. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged. 


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 3, please replace …ley… with … key…
Claim 8, Line 8, please replace … ley … with … key …
Claim 15, Line 6, please replace … ley… with … key …
Appropriate correction is required.


Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baalu et al., (Pub. No.: US 20170174228 A1, Pub. Date: 2017-06-22) in view of LANGLOIS et al (Pub. No.: US  20140277843 A1, Pub. Date: 2014-09-18)

Regarding independent Claim 1,
	Baalu  teaches a method for controlling an interface focus on a display interface (see Fig.3, [0033] describing the method of controlling vehicle systems with a mobile device), comprising:  
acquiring a key operation instruction from a terminal device (see Baalu: Fig.3, [0035], 
“as indicated at 316, the method 300 includes receiving control instructions (acquiring a key operation) from the mobile device. For example, the control instructions may be generated based upon the user input and/or the sensed data. The received control instructions may be transmitted from the interface system to a target vehicle system, as indicated at 318.”), wherein, the key operation instruction comprises a key identifier and a corresponding key manner (see Baalu: Fig.3, [0035], “the control instructions may be configured to adjust a speaker output, as indicated at 320. In additional or alternative embodiments, the control instructions may be configured to adjust the target vehicle system operation, as indicated at 322.”, i.e. key identifier of the volume key increasing or decreasing and the click action is the corresponding key manner that the volume key operated)  
obtaining a processed display interface by processing a current display interface based on the key identifier and the key manner (see Baalu: Fig.3, [0037], “The mobile device may also generate display instructions (a processed display interface) based on the received user input (e.g., an instruction to display an indication of the volume change requested by the user and/or performed by the speaker system) and send the instructions to the display device integrated within the vehicle (e.g., via the in-vehicle interface system. i.e. current display interface)”
	As shown above, Baalu teaches or suggests an system that  in-vehicle system and methods of controlling vehicle systems with a mobile device. In addition, in-vehicle system and methods of controlling vehicle systems with a mobile device. 

	Baalu does not teach or disclose the system comprising projecting the processed current display interface on a display screen of an in-vehicle system.
	However, Langlois teaches the system that project the processed current display interface on a display screen of an in-vehicle system (see Langlois: Fig.5A, [0055], “application-specific UI views suitable for in-vehicle display are generated by each application and provided to the link component 260. In either of these variations, the in-vehicle information system 200 effectively "mirrors" the UI views generated at the mobile device 100, ” i.e. the UI interface of the mobile device is projected in a display screen of an in-vehicle system )
	Because both Baalu and Langlois are in the same/similar field of endeavor of in -vehicle system communicating with mobile device,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Baalu to include the system that project or cast  project the processed current display interface on a display screen of an in-vehicle system as taught by Langlois. After modification of Baalu, the processed display of the mobile device  can be casted or projected to the  in-vehicle system display as taught by Langlois. One would have been motivated to make such a combination in order to provide an effective means for the user to access specific applications and specific data of interest easily once the transition to the in-vehicle information system has been completed, which would reduce the consumption of processing resources for both the in-vehicle information system and the mobile device, and reduce the amount of time and attention a user must dedicate to operating the in-vehicle information system. (see  Langlois [0024])

Regarding claim 2,
	Baalu and Langlois  teaches all the limitations of claim 1. Langlois  further teach the method wherein the current display interface comprises one or more focus objects (see Langlois: Fig.5A, [0059], “home screen 500a also includes an application UI element region 520a, comprising application UI elements associated with application entry points for the select applications mentioned above, such as a map/navigation UI element 522, media player UI element 524, and calendar UI element 526.”) and processing the current display interface based on the key identifier and the key manner (see Langlois: Fig.2, [0060], “Actuation of a UI element displayed on the display panel 206, such as an application UI element 522 (e.g., by "tapping" on the element when displayed on a touchscreen, or otherwise invoking a user interface event associated with the element using another user input mechanism), results in invocation of the corresponding application or function, and presentation of a UI view for that application on the display panel 206.”), comprises: 
for each focus object, determining a focus control instruction on a focus object based on the key identifier and the key manner (see Langlois: Fig.2, [0060], “The UI view that is presented depends on the entry point identified by the UI element. Actuation of the element may also be variously referred to as activating the UI element; "clicking" or "tapping" the UI element (which refers to generic user input actions that are commonly used to select a UI element for actuation)”; and 
controlling the focus object based on the focus control instruction (see Langlois: Fig.2, [0060],activating the UI element; "clicking" or "tapping" the UI element (which refers to generic user input actions that are commonly used to select a UI element for actuation); invoking the UI element; or invoking or launching the UI element's corresponding application or function via the displayed view.”) 
	One would have been motivated to combine Baalu and Langlois, before the effective filing date of the invention because it provides users with an effective, safe, time and resource saving operation.(see  Langlois [0024])

Regarding claim 3, 
	Baalu and Langlois  teaches all the limitations of claim 2. Langlois  further teach the method wherein there are a plurality of the focus objects (see Langlois: Fig.5A, [0059], “home screen 500a also includes an application UI element region 520a, comprising application UI elements associated with application entry points for the select applications mentioned above, such as a map/navigation UI element 522, media player UI element 524, and calendar UI element 526.”), and controlling the focus object based on the focus control instruction (see Langlois: Fig.2, [0060], activating the UI element; "clicking" or "tapping" the UI element (which refers to generic user input actions that are commonly used to select a UI element for actuation); invoking the UI element; or invoking or launching the UI element's corresponding application or function via the displayed view.”), comprises: 
in response to determining that the focus control instruction is a displaying instruction of displaying the focus objects in a focus state manner (see Langlois: Fig.6B, [0075], “the application UI element corresponding to the media player application 170 has been replaced with a modified UI element 604 that provides a visual indication of the operating context for the application 170: the element 604 in this example includes graphics and text representing the audio file currently being played back, as well as a further UI element that may be actuated to control the playback of the audio file. The functions associated with modified application UI elements are discussed below with reference to another embodiment.”), determining a displaying sequence of displaying the focus objects in the focus state manner based on the displaying instruction (see Langlois: Fig.18, [0107], “ application is in focus, or executing in the foreground with a UI screen being displayed in the initial UI environment. If this is the case, when context is transferred to the other UI environment, the current UI screen is closed or minimized since an application should be in focus in one environment at a time; accordingly, at 1840, the application UI screen in the initial UI environment (whether this is the vehicle or the mobile device) is minimized, i.e., removed from focus. "Minimizing" may include demoting the application to a background process, reducing the application screen to a tile in a multitasking screen, or hiding the application screen altogether.”; and 
controlling to display the plurality of focus objects in the focus state manner sequentially based on the displaying sequence (see Langlois: Fig.18, [0107], “when a given application is executing in the foreground and is in focus in the vehicle UI environment, on termination of the link session between the in-vehicle information system 200 and the mobile device 100, the application UI presented in the vehicle is minimized, and application generates a view for presentation on the mobile device, and continues to execute in the foreground on the mobile device with its screen in focus.”)
	One would have been motivated to combine Baalu and Langlois, before the effective filing date of the invention because it provides users with an effective, safe, time and resource saving operation.(see  Langlois [0024])
	One would have been motivated to combine Baalu and Langlois, before the effective filing date of the invention because it provides users with an effective, safe, time and resource saving operation.(see  Langlois [0024])

Regarding claim 5, 
	Baalu and Langlois  teaches all the limitations of claim 1. Langlois  further teach the method wherein the focus object is a focus region, and controlling the focus object based on the focus control instruction (see Langlois: Fig.2, [0060], activating the UI element; "clicking" or "tapping" the UI element (which refers to generic user input actions that are commonly used to select a UI element for actuation); invoking the UI element; or invoking or launching the UI element's corresponding application or function via the displayed view.”), comprises: 
in response to determining that the focus control instruction is a confirmation instruction on the focus region (see Langlois: Fig.2, [0060], Actuation of the element may also be variously referred to as activating the UI element; "clicking" or "tapping" the UI element (which refers to generic user input actions that are commonly used to select a UI element for actuation, ), determining a focus control within the focus region based on the confirmation instruction invoking the UI element (see Langlois: Fig.2, [0060], invoking or launching the UI element's corresponding application or function via the displayed view. In these examples, when the UI views that are displayed by the in-vehicle information system 200 are provided by the mobile device 100, actuation of UI elements at the system 200 are detected by the link program 230, and interpreted as requests for application views and/or data from the mobile device 100.”), and 
controlling to display the focus control in the focus state manner (see Langlois: Fig.6E, [0080], “a modified home screen view 610e is displayed with a media player UI element 608 indicating the context of the media player application.”)
	One would have been motivated to combine Baalu and Langlois, before the effective filing date of the invention because it provides users with an effective, user friendly, safe, time and resource saving operation.(see  Langlois [0024])

Regarding claim 6, 
	Baalu and Langlois  teaches all the limitations of claim 2. Langlois  further teach the method wherein the focus object is a focus control within a focus region, and controlling the focus object based on the focus control instruction (see Langlois: Fig.2, [0060], activating the UI element; "clicking" or "tapping" the UI element (which refers to generic user input actions that are commonly used to select a UI element for actuation); invoking the UI element; or invoking or launching the UI element's corresponding application or function via the displayed view.”) comprises: 
in response to determining that the focus control instruction is a clicking operation on the focus control, performing an operation corresponding to the focus control (see Langlois: Fig.2, [0060], “based on the clicking instruction he UI view that is presented depends on the entry point identified by the UI element. Actuation of the element may also be variously referred to as activating the UI element; "clicking" or "tapping" the UI element (which refers to generic user input actions that are commonly used to select a UI element for actuation); invoking the UI element; or invoking or launching the UI element's corresponding application or function via the displayed view. In these examples, when the UI views that are displayed by the in-vehicle information system 200 are provided by the mobile device 100, actuation of UI elements at the system 200 are detected by the link program 230, and interpreted as requests for application views and/or data from the mobile device 100.)
	One would have been motivated to combine Baalu and Langlois, before the effective filing date of the invention because it provides users with an effective, safe, time and resource saving operation.(see  Langlois [0024])

Regarding claim 7, 
	Baalu and Langlois  teaches all the limitations of claim 1. Langlois  further teach the method wherein controlling the focus object based on the focus control instruction (see Langlois: Fig.2, [0060], activating the UI element; "clicking" or "tapping" the UI element (which refers to generic user input actions that are commonly used to select a UI element for actuation); invoking the UI element; or invoking or launching the UI element's corresponding application or function via the displayed view.”), comprises:
in response to determining that the focus control instruction is a focus state switching instruction, acquiring a first focus object that is displayed in the focus state manner currently (see Langlois: Fig.2, [0060], “based on the clicking instruction he UI view that is presented depends on the entry point identified by the UI element. Actuation of the element may also be variously referred to as activating the UI element; "clicking" or "tapping" the UI element (which refers to generic user input actions that are commonly used to select a UI element for actuation); invoking the UI element; or invoking or launching the UI element's corresponding application or function via the displayed view.”; 
determining a second focus state based on the focus state switching instruction and the first focus object (see Langlois: Fig.6C, [0077],  “home screen view 610c by modifying the default home screen view to include a modified map/navigation UI element 606 that provides a visual indication of the operating context of the application on the mobile device 100.”); and 
switching a focus object displayed in the focus state manner from a first focus object to a second focus object ( see Fig.6B and 6C ,, [0075], “he application UI element corresponding to the media player application 170 has been replaced with a modified UI element 604 that provides a visual indication of the operating context for the application 170.”and “ home screen view 610c by modifying the default home screen view to include a modified map/navigation UI element 606 that provides a visual indication of the operating context of the application on the mobile device 100.”)
	One would have been motivated to combine Baalu and Langlois, before the effective filing date of the invention because it provides users with an effective, safe and resource saving operation.(see  Langlois [0024])

Regarding independent Claims 8 and 15, 
	 Claim 8 is directed an electronic device claim and Claim 15 is directed to non-transitory computer readable storage medium claim and both the claims have similar/same claim limitations as Claim 1 and is rejected under the same rationale.

Regarding claims 9-10 and 12-14, 
	Claims  9-10 and 12-14 is directed to an electronic device claim and have similar/same claim limitations as Claim 2-3 and 5-7 respectively and are rejected under the same rationale.	

Regarding claims 16-17 and 19-20, 
	Claims 16-17 and 19-20 are directed to non-transitory computer readable storage medium claim and have similar/same claim limitations as Claim 2-3 and 5-6 respectively and are rejected under the same rationale.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baalu and Langlois as applied to claims 1-3, 5-10, 12-17, and 19-20 as shown above and in further view of  (Pub. No.: US 20150099495 A1, Pub. Date: 2015-04-09) 

Regarding claim 4, 
	Baalu and Langlois  teaches all the limitations of claim 3. Baalu and Langlois does not teach or suggest the method further comprising for each focus object, determining a displaying duration corresponding to the focus object based on the key identifier and the key manner; and controlling a duration of displaying the focus object in the focus state manner based on the displaying duration.
	However, Crosbie teaches the method comprising for each focus object, determining a displaying duration corresponding to the focus object based on the key identifier and the key manner (see Crosbie: Fig.6, [0154], “A timer may be used to determine whether an acknowledgement has been received from the App. Specifically, a time-out clock is set for receiving an Ack receipt from App in 640. At 650, it is determined whether the timeout has expired.”); and controlling a duration of displaying the focus object in the focus state manner based on the displaying duration (see Crosbie: Fig.6, [0154], “If Ack is not received in 650, then the App is deemed as not "car safe" (the App did not send an acknowledgement as to the proper "car safe" operation). The operation of the App is then modified, such as by bringing the home app in 630 and terminate in 670. If Ack is received in 650, proceed to restrict the App in 660 according to the Policy established then terminate 680.”)
	Because Baalu, Langlois and Crosbie are in the same/similar field of endeavor of mobile device and in-vehicle system communication and interaction, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Baalu to include the system that determine and control the  displaying duration corresponding to user interface element as taught by Crosbie. After modification of Baalu, the user interface elements or objects that are displayed in the in-vehicle system display or in the mobile device display can include  display duration time that is based on interaction with the user interface element as taught by Crosbie. One would have been motivated to make such a combination in order to provide users a car-safe user interface application/element by reducing the duration of time an element is displayed.   

Regarding Claims 11 and 18, 
	 Claim 11 is directed an electronic device claim and Claim 18 is directed to non-transitory computer readable storage medium claim and both the claims have similar/same claim limitations as Claim 4 and is rejected under the same rationale.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20170166056 A1
Buttolo; Pietro
Title: IN-VEHICLE COMPONENT CONTROL USER INTERFACE
Description: A vehicle component interface application installed to the personal device may be used to provide the user interface on the personal device for the control of the in-vehicle components. When launched, the vehicle component interface application may detect, locate and display an illustration of the in-vehicle components on an intuitive map of the vehicle.
US 20220067538 A1
CHOUDHARY; Vikas
Title: Methods And Systems For Providing Access To Specific Vehicle Controls, Functions, Environment And Applications To Guests/passengers Via Personal Mobile Devices
Description:  systems and methods for enabling passengers of vehicles to connect with electronics of the vehicle via mobile devices to access specific vehicle controls and cloud-based processing systems.
US 20160144714 A1
Kim; Sinae
Title: SYSTEM FOR SYNCHRONIZATION OF APPLICATIONS BETWEEN VEHICLE HEAD UNIT AND COMPANION DEVICE
Description: a system for a vehicle including a personal electronic device in communication with a vehicle head unit, the personal electronic device synchronized with the vehicle head unit for controlling which application icons appear on the vehicle heat unit. 
US 20150245181 A1
BAI; FAN
Title: SYSTEMS AND METHODS FOR VEHICLE-BASED MOBILE DEVICE SCREEN PROJECTION
Description: system receives mobile device content from a mobile device, receives context data from a plurality of information sources associated with at least one of the vehicle and the mobile device, determines an integrated context based on the context data, and selectively renders the mobile device content on the in-vehicle display based on the integrated context.


Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177 

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177